403 F.3d 702
Emiliano SANTIAGO, Petitioner-Appellant,v.Donald H. RUMSFELD, Secretary of Defense; Les Brownlee, Secretary of the United States Department of the Army (Acting); Raymond Byrne, Acting Adjutant General of the Oregon National Guard; David Doran, Captain, Detachment One, Company D, 113 Aviation Unit Commander, Respondents-Appellees.
No. 05-35005.
United States Court of Appeals, Ninth Circuit.
Argued, Submitted and Filed April 6, 2005.

Steven Goldberg, Esq., Goldberg, Mechanic, Stuart and Gibson, LLP, Portland, OR, for the appellant.
H. Thomas Byron, III, Department of Justice, Washington, DC, for the appellees.
Appeal from the United States District Court for the District of Oregon, Owen M. Panner, Senior Judge, Presiding. D.C. No. CV-04-01747-OMP.
Before WILLIAM C. CANBY, JR., RICHARD C. TALLMAN, and JOHNNIE B. RAWLINSON, Circuit Judges.

ORDER

1
The appellant's urgent motion for injunction pending appeal, which seeks to enjoin his deployment to Afghanistan, is DENIED.


2
The judgment of the District Court is AFFIRMED. An opinion or opinions will follow in due course.